MONTIEL, Judge.
Jimmy Lee Jones, Jr., filed a petition with the Tuscaloosa County Circuit Court. The petition was styled “Petition for the Writ of Error Coram Nobis.” On January 10, 1992, the following entry was made on the case action summary sheet:
“Upon State’s motion, the petition for writ of error coram nobis of defendant is remanded to petitioner with leave to amend and file his petition in the form and manner required by Rule 32.6 of the Alabama Rules of Criminal Procedure. Failure to resubmission of his petition upon appropriate form within thirty (30) days shall result in dismissal of the petition.”
(R. 13.) On February 19, 1992, the petition for writ of error coram nobis was dismissed because the “[p]etitioner has failed to comply with this Court’s order of 1/10/92 both as to time and form.”
This is an appeal from the trial court’s denial of the appellant’s petition for writ of error coram nobis. The trial court, upon receiving the petition which was not in the proper form as required by Rule 32.6, A.R.Crim.P., correctly returned the petition to the appellant to allow him to file the proper form with the court. Drayton v. State, 600 So.2d 1088 (Ala.Crim.App.1992). *1156Upon the appellant’s failure to do so within a reasonable time, the court properly dismissed the petition.
AFFIRMED.
All the Judges concur.